                                                                                    CLERAJ OFFICEU.S.DIST.CGUR'
                                                                                                              I
                                                                                            AT >     OG ,VA
                                                                                                   FKED
                        IN THE UNITED STATESDISTRICT COURT                                  N2? 2 2gjg
                       FOR TH E W ESTE RN DISTRIC T O F W R G IN IA                    Ju      m
                                  ROANOKE DIW SION                                    BM      '*          'CLEM
                                                                                            EP
DA V ID M EY ER S,                                             CivilA ction N o.7:18-cv-00414
       Plaintiff,

v.                                                             M EM OR AN DU M O PIN ION

U.S.JUD G E JA M E S JO NE S,et al.,                           By:M ichaelF.U rbanski
      D efendants.                                             ChiefUnited StatesDistrictJudge

       David M eyers,aVirginia inmateproceeding pro K ,com menced tlliscivilrightsaction

againstthreejudgesofthiscourt;VirginiaDepartmentofCorrectionsDirectorHarold Clarke;alzd
çslked Ortion StatePrison g(çEROSP''))Employees.''Plaintiffisupsetabouttheconditionsof
confinementheexperiencesatROSP andwithjudgesofthiscourtwhohaveruledadverselyon
hism otionsand cases, many ofwhich werem alicious,givolous,andvexatious.1 Plaintiffseeks

$15billionin dnmages,antGindependentinquiry''intotheClerk ofCourt'sandjudges'alleged
conspiracy ofcorruption,and forthettunited StatesInspectorGeneral''tom onitorROSP and

com mencecrim inalproceedingsagainstROSP staff.Thism atterisbefore the courtforscreening

pursuantto28U.S.C.j1915A.Afterreviewingthecomplaint,thecourtdismissestheactionas
frivolousand malicious.

       Thecourtm ustdismissan action orclaim filed by an inm ateifitdeterminesthatthe

action orclaim isfrivolpus,m alicious,orfailsto stateaclaim on which reliefm ay be granted.

See28U.S.C.jj 1915(e)(2),1915A(b)(1);42U.S.C.j1997e(c).ççFrivolous''includesclaims
based upon ttan indisputably meritlesslegaltheory,''tçclaim sofinfringementofalegalinterest

which cleady doesnotexist''orclaimswherethe Gtfact-ualcontentionsare clearly baseless.''


        1Thecourtheld ahearingon Augustl6, 2018,concem ing hisoriginalallegation ofimminentdangerin one
ofthecases,Meyersv.U.S.PostalService.No.7:18-cv-00029.Themagistratejudgehasrecommendedthatthe
courtallow Plaintifftoproceedwithoutprepayingthefillingfeeunder28U.S.C.j1915(g)basedonallegationsin
thatcase>boutspecifcRO SP staff'sand inm ates'conductarotmd January2018.M eyersv.U .S.PostalService,N o.
7:18-cv-00029(W .D.Va.Oct.9,2018)(Sargent,M.J.).
Neitzkev.W illinms,490U.S.319,327(1989).StM alicious''includesclaimsdeemed
irresponsible,repetitive ofpending orpreviously litigation,harassm ent,threatening,insulting to

thecourt,orabusiveofthejudicialprocèss.See.e.g.,Abdul-Akbarv.Dep'tofCon'.,910F.
Supp.986,999(D.Del.1995);Davesv.Scranton,66F.R.D.5(E.D.Pa.1975).Althoughthe
courtliberally construespro::complaints,Hainesv.Kerner,404U.
                            ..                             S.519,520-21(1972),the
courtdoesnotactasarlinm ate'sadvocate,sua spontedeveloping stattztory and constitm ional

claimsnotclearlyraisedinacomplaint.SeeBrockv.Carroll,107F.3d241,243(4thCir.1997)
(Luttig,J.,concuno g);Beaudettv.CityofHnmpton,775F.2d 1274,1278(4thCir.1985);see
alsoGordonv.Leeke,574F.2d 1147,1151(4thCir.1978)(recognizingthatadistrictcourtisnot
expected to asstlm etheroleofadvocate forapro K plaintifg.
                                                .




       Plaintifpsactionfordnmagesagainstthejudgesisfrivolousandmalicious,andthey
cnnnotprovidetheequitablereliefheseeks.See.e.a.,Chuv.Griffith,771F.2d79,81(4thCir.'
1985);M ccrayv.M aryland,456F.2d 1,5n.11(4th Cir.1972).Also,Plaintiffpursuesan
indisputably m edtlesslegaltheory by nnm ing a1lCSROSP Employees''asonedefendant. See.e.c.,

Fercuson v.M orcan,No.1:90cv06318,1991U .S.Dist.LEXIS 8295,at*2-4,1991 W L 115759,

at*1(S.D.N.Y.Jtme20,1991)(recognizingthatagroupofpersormel,likedtmedicalstaff,''isnot
açlperson''forpurposesofj1983).Plaintiffsrelianceonconclusoryassertionsofrespondeat
superioragainstDirectorClarke isafrivolousattem ptto vex and harass,especially when viewed

inthe contextofa1ltherepetitivecasesPlaintiffhasfiled in tiliscourtwithin thepasteighteen

months.Seese.:.,Pittmanv.M oore,980F.2d994,995 (5th Cir.1993)(reasoning'thatharassing,
repetitivelitigationismalicious);seealsoBellAtl.Corn.v.Twomblv,550U.S.544,555(2007)
(relyingon labelsandconclusionsisinsufficient);M onellv.Deo'tofSoc.Servs.,436U.S.658,
663n.7,691-94 (1978)(discussingrespondeatsuperiorunderj 1983).
      Forthe foregoingreasons,thecourtdismissesthe action msfrivolousandm alicious.The

courtnotesthatPlaintiffdoesnothave an absoluteand unconditionall'ightofaccessto courtsto

prosecutefrivolous,malicious,abusive,orvexatiousmotionsoractions. Sem e.g.,Dem osv.

Keating,33F.App'x918,920(10thCir.2002);Tirlkerv.Hanks,255F.3d444,445(7thCir.
2001);lnreVincent,105F.3d943,944-46(4thCir.1997).Federalcourtsmayissuepre-filing
injunctionswhenvexatiousconducthindersthecourtfrom f'ulfillingitsconstimtionalduty.See.
e.M.,28U.S.C.j1651(a);Fed.R.Civ.P.11(b)-(c);Vestalv.Clinton,106F.3d553,555(4th Cir.
1997).Beforebne ngfrivolous,malicious,abusive,orvexatiousflings,thecourtmustafford
Plaintiffnotice and opporttm ity tobeheard.Crom erv.KraftFoodsofN .Am ..Inc.,390 F.3d

812,819(4thCir.2004).Accordingly,Plaintiffisgivennoticeofthecourt'sintentiontoentera
pre-filinginjtmctionagainsthim,andhemayfileanyopposingargumentinthisactionwithin
ffteen days.

      ENT ER : This        day ofN ovem ber,2018.                                                   .
                                                                                                               @
                                                                '@%
                                                    #            '                         ..
                                                                                                , 4
                                                                                                .
                                                                                                    ,
                                                                                                  :$' 1 .
                                                                                 .     ,                    'r$' ?
                                                        Chlef         téd StàtésDlstnctludge
